 



EXHIBIT 10.2
OVERRUN GUARANTY
     This OVERRUN GUARANTY (“Guaranty”), dated as of October 1, 2007, is entered
into by and between Robert M. Worsley and Christi M. Worsley (each individually,
a “Guarantor” and collectively, “Guarantors”) and Renegy Holdings, Inc., a
Delaware corporation (“Holdings”).
     WHEREAS, Holdings, Catalytica Energy Systems, Inc., a Delaware corporation
(“Catalytica”), Snowflake Acquisition Corporation, a Delaware corporation and
wholly-owned subsidiary of Holdings, Renegy, LLC, an Arizona limited liability
company (“Renegy”), Renegy Trucking, LLC, an Arizona limited liability company
(“Renegy Trucking”), Snowflake White Mountain Power, LLC, an Arizona limited
liability company (“Snowflake” and, together with Renegy and Renegy Trucking,
the “Companies”), Robert M. Worsley, Christi M. Worsley and the Robert M.
Worsley and Christi M. Worsley Revocable Trust (the “Worsley Trust”), have
entered into that certain Contribution and Merger Agreement dated as of May 8,
2007, as amended (the “Merger Agreement”), pursuant to which Catalytica and the
Companies shall combine and each of them shall become wholly owned subsidiaries
of Holdings upon the terms and subject to the conditions set forth therein (the
“Merger”);
     WHEREAS, at the Closing (such term and each other term used but not defined
herein has the meaning given to it in the Merger Agreement) and subject to the
terms of the Merger Agreement, the Worsley Trust, which is controlled by the
Guarantors, in consideration of the contribution of all of the membership
interests in the Companies to Holdings, shall be entitled to receive shares of
Holdings Common Stock and warrants to purchase shares of Holdings common stock,
in each case subject to adjustment pursuant to the Merger Agreement;
     WHEREAS, the Companies, CoBank, ACB, as Administrative Agent and Collateral
Agent, the LC Issuer as defined therein, and the Lenders party thereto have
entered into that certain Credit Agreement, dated as of September 1, 2006, as
amended (the “Credit Agreement”), pursuant to which the Lenders have extended
credit to the Companies;
     WHEREAS, Guarantors and CoBank, ACB, as Administrative Agent under the
Credit Agreement (“CoBank”) entered into that certain Sponsor Guaranty dated as
of September 1, 2006 (the “Sponsor Guaranty”), pursuant to which, among other
things, Guarantors guaranteed to Administrative Agent that Guarantors shall pay
Snowflake any amounts in excess of the budgeted Project Costs of $67,310,572
which are necessary to achieve Completion (as such terms are defined in the
Credit Agreement); and
     WHEREAS, the execution and delivery of this Guaranty by Guarantors is a
condition precedent to Catalytica’s obligation to consummate the transactions
contemplated by the Merger Agreement.

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in order to induce Catalytica to enter into the Merger
Agreement and the Collateral Agreements and in order to induce Holdings to agree
to the rights and obligations of Holdings under the Merger Agreement pursuant to
the Assumption Agreement, and for each of Catalytica and Holdings to take the
actions contemplated thereby, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound with knowledge that Catalytica and Holdings will rely hereon,
Guarantors hereby represent, warrant, covenant and agree as follows:
     1. Guaranty. Guarantors hereby jointly and severally unconditionally,
irrevocably, continuously, and absolutely guarantee to Holdings that if the
Project Costs (as defined in the Credit Agreement) which are necessary to
achieve Commercial Operation (as defined in the Credit Agreement) exceed the sum
of: (x) budgeted Project Costs of $67,310,572 and (y) $2,000,000, Guarantors
shall pay such excess amount to Holdings in sufficient time for Holdings to be
able to pay the applicable Projects Costs (the “Guaranteed Obligations”). For
the avoidance of doubt, (i) Project Costs as used in this Guaranty shall include
any and all operating and other costs (including, without limitation, the cost
of, or cost to procure, feed stock, testing, payroll and related benefits,
insurance, gas, lubes, financing fees and interest costs, other soft costs, and
investment in any Renegy entities but excluding depreciation) necessary to
achieve Commercial Operation (as defined in the Credit Agreement) and offset by
any revenues generated by sales of electricity and logging activities, and
(ii) Project Costs as used in this Guaranty shall not include any such operating
or other costs incurred after the date upon which Commercial Operation (as
defined in the Credit Agreement) is achieved.
     2. Guaranty Absolute. The liability of Guarantors under this Guaranty shall
be absolute, unconditional, present and continuing until all of the Guaranteed
Obligations have been indefeasibly paid in full or performed, as applicable,
irrespective of:
          (a) any assignment or other transfer, in whole or in part, of
Holdings’ interests in and rights under this Guaranty, the Merger Agreement
and/or the Collateral Agreements, including, without limitation, Holdings’ right
to receive payment and require performance of the Guaranteed Obligations;
          (b) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to the Merger
Agreement, the Credit Agreement and the other Credit Documents (as defined in
the Credit Agreement), or any other agreement or instrument relating to the
Guaranteed Obligations;
          (c) any lack of validity or enforceability of or defect or deficiency
in this Guaranty or any other documents to which Holdings, the Companies and/or
either Guarantor is or may become a party;
          (d) any modification, extension or waiver of any of the terms of this
Guaranty;
          (e) except as to applicable statutes of limitation, failure, omission,
delay, waiver or refusal by Holdings to exercise, in whole or in part, any right
or remedy held by Holdings with respect to this Guaranty;

-2-



--------------------------------------------------------------------------------



 



          (f) insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition, assignment for the benefit of creditors, death, liquidation,
winding up, dissolution or other similar proceeding of Holdings, the Companies,
one or both of the Guarantors or any other guarantor of the Guaranteed
Obligations or other similar proceeding; and
          (g) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, Guarantors in respect of the Guaranteed
Obligations, other than payment in full of the Guaranteed Obligations.
     3. Obligations Several. This is a guaranty of payment and performance and
not of collection. The obligations of Guarantors hereunder are several from the
Companies or any other person (including with respect to one Guarantor, the
other Guarantor), and are primary obligations concerning which Guarantors are
the principal obligors. There are no conditions precedent to the enforcement of
this Guaranty, except as expressly contained herein. It shall not be necessary
for Holdings, in order to enforce payment and performance by Guarantors under
this Guaranty, to exhaust its remedies against the Companies or Guarantors, any
other guarantor, or any other person liable for the payment or performance of
the Guaranteed Obligations. Holdings shall not be required to mitigate damages
or take any other action to reduce, collect, or enforce the Guaranteed
Obligations.
     4. Obligations Continuing. This Guaranty shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations are annulled, set aside, invalidated, declared to be
fraudulent or preferential, rescinded or must otherwise be returned, refunded or
repaid by Holdings, or by Snowflake respecting the Sponsor Guaranty, upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of either
Guarantor, any of the Companies or any other guarantor, or upon or as a result
of the appointment of a receiver, intervener or conservator of, or trustee or
similar officer for, either Guarantor, any of the Companies or any other
guarantor or any substantial part of their property or otherwise, all as though
such payment or payments had not been made.
     5. Enforcement of Guaranty. The Special Committee of Holdings, acting on
behalf of Holdings, shall have the power to enforce this Guaranty against
Guarantors and each of them to the full extent of Guarantors’ obligations under
this Guaranty. In no event shall Holdings have any obligation (although it is
entitled, at its option) to proceed against the Companies before seeking
satisfaction from Guarantors, and Holdings may proceed, prior or subsequent to,
or simultaneously with, the enforcement of Holding’s rights hereunder, to
exercise any right or remedy which it may have under this Guaranty and the
Merger Agreement.
     6. Waiver. Guarantors hereby waive:
          (a) notice of acceptance of this Guaranty, of the creation or
existence of any of the Guaranteed Obligations and of any action by Holdings in
reliance hereon or in connection herewith;

-3-



--------------------------------------------------------------------------------



 



          (b) except as expressly set forth herein, promptness, diligence, all
setoffs, presentment, demand for payment or performance, notice of dishonor,
nonpayment or nonperformance, protest and notice of protest with respect to the
Guaranteed Obligations;
          (c) any requirement for Holdings, the Companies or any other person to
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against Guarantors or
either of them, any other entity or any collateral;
          (d) any provision of any statute or judicial decision otherwise
applicable hereto which restricts or in any way limits the rights of any obligee
against a guarantor or surety following a default or failure of performance by
an obligor with respect to whose obligations the guarantee or surety is
provided;
          (e) any requirement that suit be brought against, or any other action
by Holdings be taken against, or any notice of default or other notice be given
to, or any demand be made on, Guarantors, the Companies or any other person, or
that any other action be taken or not taken as a condition to Guarantors’
liability for the Guaranteed Obligations under this Guaranty or as a condition
to the enforcement of this Guaranty against Guarantors; and
          (f) any defense of the Companies or the cessation, from any cause
whatsoever, of the liability of the Companies.
     7. Expenses. Guarantors agree to pay on demand any and all costs, including
reasonable legal fees, and other expenses incurred by Holdings in enforcing
Guarantors’ obligations under this Guaranty. Guarantors hereby unconditionally,
absolutely and irrevocably agree to hold Holdings and its successors and assigns
harmless and to indemnify Holdings and its successors and assigns from, for and
against any and all costs and expenses, including reasonable attorneys’ fees,
arising out of or relating to any failure by Guarantors to carry out, observe
and perform in accordance with this Guaranty any of the Guaranteed Obligations
contained in or arising from this Guaranty.
     8. Benefit of Guaranty. The provisions of this Guaranty are for the benefit
of Holdings and its successors, transferees, endorsees and assigns.
     9. Subrogation. Guarantors hereby waive any right of subrogation they
otherwise might have had against the Companies.
     10. Reinstatement. This Guaranty shall remain in full force and effect and
continue to be effective should any petition be filed by or against the
Companies or either one or both of Guarantors for liquidation or reorganization,
should the Companies or either one or both of Guarantors become insolvent or
make an assignment for the benefit of creditors or should a receiver or trustee
be appointed for all or any significant part of the Companies’ or one or both of
Guarantors’ assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or otherwise must be restored or returned by Holdings, or by
Snowflake respecting the Sponsor Guaranty, whether as a “voidable preference”,
“fraudulent

-4-



--------------------------------------------------------------------------------



 



conveyance”, or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Guaranteed Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
     11. Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until the Guaranteed Obligations have been paid in full. Any
other guarantors of all or any part of the Guaranteed Obligations may be
released without affecting the liability of Guarantors hereunder.
     12. Adjustment to Merger Agreement Contribution Consideration. Any payments
made to Holdings by Guarantors pursuant to this Guaranty shall constitute a
reduction in the Contribution Consideration pursuant to the Merger Agreement.
     13. Notices. All demands, notices and other communications provided for
hereunder shall, unless otherwise specifically provided herein, (a) be in
writing addressed to the party receiving the notice at the address set forth
below or at such other address as may be designated by written notice, from time
to time, to the other party, and (b) be effective upon delivery, when mailed by
U.S. mail, registered or certified, return receipt requested, postage prepaid,
or personally delivered. Notices shall be sent to the following addresses:

     
If to Holdings:
  Renegy Holdings, Inc.
 
  To Holdings’ Chief Financial Officer at the address of Holdings’ principal
office as set forth in the last filing by Holdings with the Securities and
Exchange Commission
 
  Attn: Special Committee of the Board of Directors
 
  Telephone: (480) 556-5555
 
  Facsimile: (480) 556-5500
 
   
 
  With a copy to (which shall not constitute notice):
 
   
 
  Donna M. Petkanics, Esq.
 
  Bradley L. Finkelstein, Esq.
 
  Wilson Sonsini Goodrich & Rosati
 
  Professional Corporation
 
  650 Page Mill Road
 
  Palo Alto, California 94304
 
  Telephone: (650) 493-9300
 
  Facsimile: (650) 493-6811

-5-



--------------------------------------------------------------------------------



 



     
If to Guarantors:
  Robert M. Worsley and Christi M. Worsley
 
  3418 N.Val Vista Drive
 
  Mesa, AZ 85213
 
  Telephone: (480) 219-1063
 
  Facsimile: (480) 718-7977
 
   
 
  With a copy to (which shall not constitute notice):
 
   
 
  Christopher D. Johnson, Esq.
 
  Squire, Sanders & Dempsey L.L.P.
 
  40 North Central Ave., Suite 2700
 
  Phoenix, Arizona 85004
 
  Telephone: (602) 528-4000
 
  Facsimile: (602) 253-8129

     14. No Waiver; Remedies. Except as to applicable statutes of limitation, no
failure on the part of Holdings to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     15. Term; Termination. This Guaranty shall continue in full force and
effect until payment in full of the Guaranteed Obligations; provided, however,
that the obligations and liabilities of Guarantors hereunder shall continue in
full force and effect with respect to any breach of Guarantors’ obligations
hereunder or of the Guaranteed Obligations, in each case occurring prior to such
termination. Notwithstanding anything to the contrary herein, in no event shall
this Guaranty or the obligations hereunder expire or terminate prior to
Commercial Operation (as defined in the Credit Agreement).
     16. Successors and Assigns. This Guaranty shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, successors,
assigns, and legal representatives, and Holdings may assign any of its rights
and benefits hereunder without notice to Guarantors, but Guarantors shall not
have the right to assign their obligations hereunder or any interest herein
without the prior written consent of the Special Committee of Holdings. Any such
purported assignment by Guarantors shall be void.
     17. Amendments, Etc. No amendment of this Guaranty shall be effective
unless in writing and signed by Guarantor and the Special Committee of Holdings.
No waiver of any provision of this Guaranty or consent to any departure by
Guarantors therefrom shall in any event be effective unless such waiver shall be
in writing and signed by the Special Committee of Holdings. Any such waiver
shall be effective only in the specific instance and for the specific purpose
for which it was given.
     18. Captions. The captions in this Guaranty have been inserted for
convenience only and shall be given no substantive meaning or significance
whatsoever in construing the terms and provisions of this Guaranty.

-6-



--------------------------------------------------------------------------------



 



     19. Representation and Warranties. Guarantors represent and warrant that
this Guaranty constitutes the legal, valid and binding obligation of Guarantors
enforceable against Guarantors in accordance with its terms, subject, as to
enforcement, to bankruptcy, insolvency and other laws of general applicability
relating to or affecting the rights of creditors and to general equity
principles.
     20. Limitation by Law. All rights, remedies and powers provided in this
Guaranty may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law that
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law. In the event that any provision of this Guaranty is held to be
invalid or unenforceable in whole or in part by any court of competent
jurisdiction, the remainder hereof shall continue in full force and effect, and
the affected provision shall be enforced to the extent permitted by law.
     21. GOVERNING LAW. THIS GUARANTY IS MADE UNDER AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUSIVE OF ANY
CONFLICT OF LAWS PRINCIPLES AND PROVISIONS THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.
     22. Jurisdiction and Venue. Guarantors irrevocably submit to the
jurisdiction of the federal and state courts in the state of Delaware and agree
that the venue of any action or proceeding brought by either or both of
Guarantors shall be in such courts.
     23. WAIVER OF JURY TRIAL. EACH PARTY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY SUIT, ACTION, CLAIM OR PROCEEDING RELATING TO THIS AGREEMENT.
     24. Entire Agreement. This Guaranty and the Merger Agreement and the
agreements contemplated thereby constitute the entire agreement among the
parties and supersedes all prior and contemporaneous agreements and
understandings of the parties with respect to the subject matter hereof.
     25. Guarantor Acknowledgments. Guarantors acknowledge that (i) they have
read and understand this Guaranty and enter into this Guaranty voluntarily,
(ii) they have been advised by counsel in the negotiation, execution, and
delivery of this Guaranty, and (iii) Holdings has no fiduciary relationship to
either one of Guarantors.
     26. Effectiveness of Guaranty. This Guaranty shall be effective at the
Effective Time of the Merger. Holdings shall not have any rights hereunder,
express or implied, nor shall Guarantors have any obligations hereunder, express
or implied, until the Effective Time.
[Remainder of Page Intentionally Left Blank]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Guarantors have caused this Overrun Guaranty to be duly
executed and delivered as of the date first written above.

                  /s/ Robert M. Worsley       Robert M. Worsley                
    /s/ Christi M. Worsley       Christi M. Worsley           

[Signature Page to Overrun Guaranty]

 